     Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 1 of 13 PageID #:1



                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 NICOLE M. GIANNINI, individually
 and on behalf of a class of similarly
 situated persons,                           Case No. 1:21-cv-03223


                   Plaintiff,
        v.                                   JURY TRIAL DEMANDED

 UNITED COLLECTION BUREAU, INC.
 and LVNV FUNDING LLC,

                   Defendants.

                                CLASS ACTION COMPLAINT

       NOW COMES, Plaintiff NICOLE M. GIANNINI, by and through her counsel, James

C. Vlahakis, and asserts a putative class action against Defendants UNITED

COLLECTION BUREAU, INC. and LVNV Funding LLC:

   I. Parties, Jurisdiction and Venue

       1.     Plaintiff, NICOLE M. GIANNINI (“Plaintiff”) is a citizen of the State of Illinois

and resides in this judicial District.

       2.     Plaintiff has filed this civil action pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

       3.     Plaintiff obtained credit (the “Subject Debt”) from Citibank, N.A.

(“Citibank”) for personal and household expenses and was unable to pay off the Subject

Debt after suffering from certain economic and personal factors.

       4.     Defendant UNITED COLLECTION BUREAU, INC. (“UCB”) is an Ohio based

corporation and maintains a collection agency license issued by the State of Illinois.

       5.     UCB is a debt collector as defined by Section 1692a(6) of the FDCPA

because UCB’s principal purpose is the purchase of and collection of consumer debts


                                              1
     Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 2 of 13 PageID #:2



and UCB routinely uses the United States Postal Service to collect consumer debts.

       6.     UCB routinely collects defaulted consumer debts owed to Defendant LVNV

Funding LLC (“LVNV”).

       7.     As part of UCB’s business relationship with LVNV, UCB is aware that

LVNV purchases defaulted consumer debts from original creditors.

       8.     LVNV maintains an Illinois collection agency license.

       9.     LVNV is a debt collector as defined by Section 1692a(6) of the FDCPA

because UCB represented to Plaintiff that LVNV purchased the Subject Debt after the

debt fell into default status.

       10.    LVNV is a debt collector as defined by Section 1692a(6) of the FDCPA

because LVNV routinely attempts to collect defaulted consumer debts within this

jurisdiction and contracted with UCB to collect the Subject Debt, a debt that was in

default status when it was allegedly acquired by LVNV.

       11.    Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.

       12.    Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

Plaintiff resides in this District and UCB routinely mails collection letters and envelopes

to addresses within this District for the purpose of collecting consumer debts.

       13.    Venue and personal jurisdiction exist in this District pursuant to 18 U.S.C.

§§ 1391(b)-(c) and 1441(a) because UCB, as a corporation, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.

       14.    Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

each Defendant is subject to personal jurisdiction within this District by virtue of the

fact that Defendant LVNV has conducted significant and continuous debt purchase and

collection activities within this jurisdiction and Defendant UCB has conducted


                                            2
      Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 3 of 13 PageID #:3



significant and continuous debt collection activities within this jurisdiction.

         15.      The Honorable Manish S. Shah dismissed an earlier lawsuit filed by

Plaintiff on May 18, 2020. See Dkt. 31 in Case No. 20-cv-05131 (denying Defendant

UCB’s motion to dismiss Plaintiff’s First Amended Complaint (“FAC”) (Dkt. 21) where

UCB moved to dismiss the FAC to FRCP 12(b)(1) and granting UCB’s 12(b)(6) motion

where different claims were alleged by the FAC in relation to collection letters dated

March 16, 2020 and April 16, 2020).

   II.         Defendants’ Collection Activities

         16.      A letter sent by Citibank to Plaintiff dated March 13, 2020 states that

Citibank sold the Subject Debt to Sherman Originator III LLC.

         17.      UCB attempted to collect the Subject Debt from Plaintiff by causing a form

collection letter to be sent to Plaintiff where the collection letter was dated June 16,

2020.

         18.      UCB utilized a third-party letter vendor to mail the June 16, 2020

collection letter to Plaintiff.

         19.      UCB’s June 16, 2020 letter indicated that LVNV was the “Current

Creditor” of the Subject Debt.

         20.      Plaintiff’s review of the June 16, 2020 collection letter caused Plaintiff to

suffer stress, worry, anxiety and confusion out because she did not know how LVNV

had purchased or otherwise acquired the Subject Debt from Citibank where Citibank’s

March 13, 2020, letter informed Plaintiff that Citibank sold the Subject Debt to Sherman

Originator III LLC (“Sherman III”).

         21.      Defendants’ June 16, 2020 collection letter did not explain to Plaintiff how

LVNV acquired the Subject Debt from Sherman III.

         22.      The June 16, 2020 collection letter indicated that Defendants were willing


                                                3
     Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 4 of 13 PageID #:4



to accept a one-time “Single Payment Offer” (a discounted payment - less than the full

balance of the Subject Debt) to resolve the Subject debt where the June 16, 2020

collection letter stated that “if the event you meet the terms of one of the three offers

below, United Collection Bureau, Inc. will accept a settlement for less than the amount

owned on behalf of your creditor.”

       23.    The June 16, 2020 collection letter also indicated that Defendants were

willing to accept a larger payment amount (but less than the full balance of the Subject

Debt) if Plaintiff was able to pay the proposed discounted payment amounts over twelve

or twenty four months.

       24.    Each of the three discounted payment options included the phrase “[w]e

are not obligated to renew this offer.”

       25.    Plaintiff was anxious and stressed out when she received the June 16,

2020 collection letter because she did not have enough funds to comply with the terms

of the discounted, single-payment option.

       26.    Plaintiff attempted to secure funds in an unsuccessful attempt to take

advantage of Defendants’ pay-over-time discounted offers.

       27.    Attempting to secure the necessary funds caused Plaintiff’s other debts to

remain in default status, leading to further derogatory credit reports which caused

Plaintiff’s credit score to decline and allowed interest to accrue on other debts.

       28.    For these reasons, Plaintiff suffered real and concrete harm because

Defendants communicated with her in a manner prohibited by the FDCPA.

       III.   Class Action Based Allegations

       29.    Defendants’ use of the above described form collection letters satisfies the

elements of typicality, commonality, predominance and superiority.




                                             4
     Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 5 of 13 PageID #:5



       30.    The Subject Collection Letters satisfy the numerosity element of FRCP

23(a)(1) because Defendants have mailed out well over 40 identically formatted letters

to consumers in this district within the past year.

       31.    The Subject Collection Letters satisfy the elements of FRCP 23(a)(2) and

23(a)(3) because the illegality of Defendants’ conduct is a question of fact and law that

is typical and common to Plaintiff and the proposed class members.

       32.    Plaintiff satisfies FRCP 23(a)(4) because she will fairly and adequately

protect the interests of the proposed class members and she is represented by counsel

who is well versed in consumer class actions and the prosecution and defense of FDCPA

class actions. For example, Plaintiff’s lead attorney (James C. Vlahakis) is an

experienced consumer class action litigator. For example, on May 15, 2018, Mr.

Vlahakis was appointed to the Steering Committee in a nationwide class action against

Apple, Inc. See, In Re: Apple Inc. Device Performance Litigation, 18-md-02827 (N.D. Cal.

May 15, 2018) (Dkt. Entry no. 99). Mr. Vlahakis was lead plaintiff’s counsel in Preston

v. Midland Credit Management, Inc., 948 F.3d 776 (7th Cir. 2020) where the Seventh

Circuit reversed in part the district court’s order granting MCM’s 12(b)(6) motion to

dismiss.1

       33.    Plaintiff can satisfy FRCP 23(b)(3) because questions of law or fact common

to class members predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.




1
  Before becoming a consumer rights attorney, for nearly twenty years, Mr. Vlahakis defended
debt collectors in class action litigation. As a former defense attorney, Plaintiff’s counsel
understands strengths and weakness of the types of defenses that creditors and debt collectors
typically raise in efforts to defeat FDCPA class actions.


                                              5
     Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 6 of 13 PageID #:6



       34.    Plaintiff can also satisfy FRCP 23(b)(2) because Defendants have acted on

grounds that apply to the class so that final injunctive and/declaratory relief sought

below is appropriate relief respecting the proposed class as a whole.

       35.    The class period is limited to one year from the filing of this lawsuit or until

Defendants’ unlawful conduct ends.

       36.    The proposed classes can be defined by Defendants’ collection records.

                                     Count I
     Individual and Class Action Claims for Violations of 15 U.S.C. § 1692c(b)

       37.    Plaintiff NICOLE M. GIANNINI realleges the above paragraphs as though

fully set forth herein.

       38.    One purpose of the FDCPA was to address “the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).

       39.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, including increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

       40.    Congress determined that “[e]xisting laws … are inadequate to protect

consumers” and that “[m]eans other misrepresentation or other abusive debt collection

practices are available for the effective collection of debts.” 15 U.S.C. §§ 1692(b)-(c).

       41.    The FDCPA provides that “[m]eans other than misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.” 15

U.S.C. § 1692(c).

       42.    Congress enacted the FDCPA to protect ethical debt collectors from being

competitively disadvantaged by debt collectors who do not abide by the prohibitions set

forth by the FDCPA. 15 U.S.C. § 1692(e).



                                              6
     Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 7 of 13 PageID #:7



         43.      The FDCPA's statutory findings explicitly identify "invasions of individual

privacy" as one of the harms against which the statute is directed. 15 U.S.C. § 1692(a).

         44.      Illinois law also recognizes that forms of invasions of personal privacy,

referred to as the tort of “intrusion upon seclusion,” have been regarded as a valid basis

for tort suits in the United States. Duncan v. Peterson, 835 N.E.2d 411, 422 (Ill. App. Ct.

2005).

         45.      Section 1692c(b), titled “Communication with third parties,” states as

follows:

               Except as provided in section 1692b of this title, without the prior
               consent of the consumer given directly to the debt collector, ... a debt
               collector may not communicate, in connection with the collection of any
               debt, with any person other than the consumer, his attorney, a
               consumer reporting agency if otherwise permitted by law, the creditor,
               the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b) (emphasis supplied).


         46.      Section 1692b provides as follows:

         Any debt collector communicating with any person other than the consumer for
         the purpose of acquiring location information about the consumer shall—
                  (1) identify himself, state that he is confirming or correcting location
                  information concerning the consumer, and, only if expressly
                  requested, identify his employer;
                  (2) not state that such consumer owes any debt;
                  (3) not communicate with any such person more than once unless
                  requested to do so by such person or unless the debt collector
                  reasonably believes that the earlier response of such person is
                  erroneous or incomplete and that such person now has correct or
                  complete location information;
                  (4 ) not communicate by post card;
                  (5) not use any language or symbol on any envelope or in the
                  contents of any communication effected by the mails or telegram
                  that indicates that the debt collector is in the debt collection
                  business or that the communication relates to the collection of a
                  debt; and
                  (6) after the debt collector knows the consumer is represented by
                  an attorney with regard to the Subject Debts and has knowledge of,
                  or can readily ascertain, such attorney’s name and address, not

                                                 7
     Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 8 of 13 PageID #:8



              communicate with any person other than that attorney, unless the
              attorney fails to respond within a reasonable period of time to
              communication from the debt collector.

15 U.S.C. § 1692b.


       47.    Section 1692b relates to the manner in which a debt collector may lawfully

communicate "with any person other than the consumer for the purpose of acquiring

location information." 15 U.S.C. § 1692b (emphasis supplied).

       48.    Defendants violated Section 1692c(b) and violated Plaintiff’s right to

privacy when they sent Plaintiff’s personal information and her status as a debtor to

Defendants’ third-party mail vendor.

       49.    In using a third-party letter vendor to mail the June 16, 2020 collection

letters to Plaintiff, Defendants did not have Plaintiff’s permission to transmit Plaintiff’s

personal information and her status as an alleged debtor to any third-party mail vendor.

       50.    Absent sufficient safeguards, Defendants’ use of a third-party mail vendor

places Plaintiff at an unreasonable risk of having the privacy of her personal information

violated by way of a data breach, ransomware or a rogue employee.

       51.    Plaintiff has suffered a cognizable injury sufficient to invoke Article III

standing and is entitled to statutory damages, attorney’s fees and costs.

       52.    Defendants’ unlawful conduct has caused Plaintiff to incur the costs of

retaining legal counsel, the costs of filing suit and time spent consulting with legal

counsel (time that Plaintiff could have spent on other endeavors).

       53.    Further, Plaintiff has incurred expenses related to obtaining credit reports

to determine whether Defendant LVNV was the proper owner of the Subject Debt.

       54.    Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:



                                             8
        Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 9 of 13 PageID #:9



                  All persons with mailing addresses within this District who were
                  mailed a form collection letter similar to the June 16, 2020
                  collection letter, where the original creditor was listed as Citibank,
                  N.A., and the collection letters were mailed by a third-party vendor
                  in violation of Section 1692c(b) of the FDCPA.

             WHEREFORE, Plaintiff NICOLE M. GIANNINI requests that this Court:

                  a. declare that Defendant’s form collection letter violated Section
                     1692c(b) of the FDCPA;

                  b. award Plaintiff actual damages;

                  c. award Plaintiff     and    class     members    maximum     statutory
                     damages; and

                  d. award Plaintiff costs and reasonable attorney fees as provided
                     under 15 U.S.C. §1692k.

                                        Count II
             Violations of §§ 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA

         55.      Plaintiff NICOLE M. GIANNINI realleges the above paragraphs as though

fully set forth herein.

         56.      In relation to the mailing of the June 16, 2020 letter by a third-party

vendor, Defendants relied on a “PRIVACY NOTICE” which claimed that the so-called

“Resurgent Companies” “may share collected information about customers and former

customers with each other in conjunction with administering and collecting accounts

to the extent permitted under the Fair Debt Collection Practices Act or applicable state

law.”

         57.      The PRIVACY NOTICE listed LVNV as one of the so-called “Resurgent

Companies”.

         58.      As noted in Count I, Defendants’ sharing of Plaintiff’s personal information

with     a     third-party   letter   vendor   violated    Section   1692c(b)   which   prohibits

communicating information regarding consumers and consumer based debts to third-

parties.


                                                  9
    Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 10 of 13 PageID #:10



       59.    Defendants’ violation of Plaintiff’s right to privacy by and through

Defendants’ sharing of Plaintiff’s personal information and status as an alleged debtor

with a third-party letter vendor also violated Section 1692e of the FDCPA which states

that a “debt collector may not use any false, deceptive, or misleading representation or

means in connection with the collection of any debt.”

       60.    Defendants’ violation of Plaintiff’s right to privacy by and through

Defendants’ sharing of Plaintiff’s personal information and status as an alleged debtor

with a third-party letter vendor also violated § 1692e(2)(A) of the FDCPA which prohibits

a debt collector from making a “false representation of — (A) the character, . . . or legal

status of any debt”.

       61.    Defendants’ violation of Plaintiff’s right to privacy by and through

Defendants’ sharing of Plaintiff’s personal information and status as an alleged debtor

with a third-party letter vendor also violated Section 1692e(10) of the FDCPA prohibits

debt collectors from using “any false representation or deceptive means to collect or

attempt to collect any debt”.

       62.    Defendants’ violation of Plaintiff’s right to privacy by and through

Defendants’ sharing of Plaintiff’s personal information and status as an alleged debtor

with a third-party letter vendor violated Sections 1692e, 1692e(2)(A) and 1692e(10)

because Defendants’ “PRIVACY NOTICE” improperly informed Plaintiff that she was a

“customer” of LVNV and that Defendants were allowed to share her personal information

with third-parties because of her status as a “customer” of LVNV.

       63.    Defendants’ drafting and use of the PRIVACY NOTICE, in conjunction with

the transmission of the June 16, 2020 letter, was a false, deceptive, or misleading

representation in an attempted to collect the Subject Debt to the extent Plaintiff was

neither a current or former customer of LVNV (or any of the Resurgent Companies) and


                                            10
    Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 11 of 13 PageID #:11



because Defendants did not have Plaintiff’s permission to share her personal

information and status as an alleged debtor with Defendants’ third-party letter vendor.

       64.    Plaintiff has suffered a cognizable injury sufficient to invoke Article III

standing and is entitled to statutory damages, attorney’s fees and costs.

       65.    Defendants’ unlawful conduct has caused Plaintiff to incur the costs of

retaining legal counsel, the costs of filing suit and time spent consulting with legal

counsel (time that Plaintiff could have spent on other endeavors).

       66.    Further, Plaintiff has incurred expenses related to obtaining credit reports

to determine whether Defendant LVNV was the proper owner of the Subject Debt.

       67.    Plaintiff will fairly and adequately represent the proposed class members:

              All persons with mailing addresses within this District who were
              mailed a form collection letter similar to the June 16, 2020
              collection letter, where the original creditor was listed as Citibank,
              N.A., the collection letters were mailed by a third-party vendor and
              Defendants’ collections letters included or were sent in conjunction
              with Defendants’ PRIVACY NOTICE.

         WHEREFORE, Plaintiff NICOLE M. GIANNINI requests that this Court:

              a. declare that Defendant’s form collection letter violated Sections
                 1692e, 1692e(2) and 1692e(10) of the FDCPA;

              b. award Plaintiff actual damages;

              c. award Plaintiff      and   class   members   maximum     statutory
                 damages; and

              d. award Plaintiff costs and reasonable attorney fees as provided
                 under 15 U.S.C. §1692k.

                                          Count III
                          Violations of Section 1692f of the FDCPA

       68.    Plaintiff NICOLE M. GIANNINI realleges the above paragraphs as though

fully set forth herein.

       69.    Section 1692f of the FDCPA states that a “debt collector may not use unfair

... means to collect or attempt to collect any debt.”

                                             11
    Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 12 of 13 PageID #:12



      70.    Defendants’ violation of Plaintiff’s right to privacy by and through

Defendants’ sharing of Plaintiff’s personal information and status as an alleged debtor

with a third-party letter vendor violated Section 1692f because Defendants’ “PRIVACY

NOTICE” unfairly, misleadingly and improperly informed Plaintiff that she was a

“customer” of LVNV and that because of Plaintiff’s so-called status, Defendants were

allowed to share her personal information with third-parties.

      71.    Defendants’ drafting and use of the PRIVACY NOTICE, in conjunction with

the transmission of the June 16, 2020 collection letter, constituted the use unfair means

to collect or attempt to collect the Subject Debt to the extent Plaintiff was neither a

current or former customer of LVNV (or any of the Resurgent Companies) and because

Defendants did not have Plaintiff’s permission to share her personal information and

status as an alleged debtor with Defendants’ third-party letter vendor.

      72.    The PRIVACY NOTICE (in conjunction with the transmission of the June

16, 2020 collection letters), was a false, deceptive, or misleading representation to the

extent Plaintiff was neither a current or former customer of LVNV (or any of the

Resurgent Companies) and Defendants did not have Plaintiff’s permission to share her

status as an alleged debtor with Defendants’ third-party letter vendor.

      73.    Plaintiff has suffered a cognizable injury sufficient to invoke Article III

standing and is entitled to statutory damages, attorney’s fees and costs.

      74.    Plaintiff has articulated a cognizable injury sufficient to invoke Article III

standing and is entitled to statutory damages, attorney’s fees and costs.

      75.    Defendants’ unlawful conduct has caused Plaintiff to incur the costs of

retaining legal counsel, the costs of filing suit and time spent consulting with legal

counsel (time that Plaintiff could have spent on other endeavors).

      76.    Further, Plaintiff has incurred expenses related to obtaining credit reports


                                           12
    Case: 1:21-cv-03223 Document #: 1 Filed: 06/15/21 Page 13 of 13 PageID #:13



to determine whether Defendant LVNV was the proper owner of the Subject Debt.

      77.    Plaintiff will fairly and adequately represent the proposed class members:

             All persons with mailing addresses within this District who were
             mailed a form collection letter similar to the June 16, 2020
             collection letter, where the original creditor was listed as Citibank,
             N.A., the collection letters were mailed by a third-party vendor and
             Defendants’ collections letters included or were sent in conjunction
             with Defendants’ PRIVACY NOTICE.

        WHEREFORE, Plaintiff NICOLE M. GIANNINI requests that this Court:

             a. declare that Defendant’s form collection letter violated Section
                1692f of the FDCPA;

             b. award Plaintiff actual damages;

             c. award Plaintiff    and   class   members    maximum      statutory
                damages; and

             d. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.



Plaintiff Demands a Jury Trial,

Plaintiff NICOLE M. GIANNINI,

/s/James C. Vlahakis
James Vlahakis                                     Dated: 6/15/2021
SULAIMAN LAW GROUP, LTD.
2500 S. Highland Ave., Suite 200
Lombard, IL 60148
(630) 575 – 8181
jvlahakis@sulaimanlaw.com




                                           13
